DETAILED ACTION

Applicant’s amendment and response received on 4/7/21 has been entered. Claims 9-24, 26, 30-32, 34-37, and 39-50 are now canceled and new claim 51 has been added. Claims 1-8, 25, 27-29, 33, 38, and 51-56 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action, can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/7/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 
Claim Rejections - 35 USC § 112


The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of the cancellation of this claim. 

Claim Rejections - 35 USC § 102

The rejection of claims 1-2, 4-6, 8, 17, 28-29, 38, and 50 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US Patent Application Publication 2016/0295844 (2016), hereafter referred to as Herndler-Brandstetter et al., is withdrawn in view of applicant’s cancellation of or amendments to the claims. In particular, independent claim 1 has been amended to recite that the endogenous IL-15 gene locus contains the endogenous IL-15 exons 4-8. This embodiment is not specifically taught by Herndler-Brandstetter et al.

The rejection of claims 1-2, 4-6, 8, 17-18, 27, 33, 38, and 50 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent 9,155,290 (2015), hereafter referred to as Rojas et al., is withdrawn in view of applicant’s cancellation of or amendments to the claims. In particular, independent claim 1 has been amended to recite that the endogenous IL-15 gene locus contains the endogenous IL-15 exons 4-8. This embodiment is not specifically taught by Rojas et al.

Claim Rejections - 35 USC § 103

The rejection of claims 1-6, 8, 10-11, 13-14, 17-18, 25, 27, 33, 38, and 50 under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,155,290 (2015), hereafter referred to as Rojas et al., in view of Coats et al. (2017) J. Visual. Exper., Vol. 123, e55384: doi:10.3791/55384,  pages 1-11, U.S. Patent Application Publication 2019/0119701 (2019), with an effective filing date of 9/8/17, and hereafter referred to as Liang et al., and Yang et al. (1995) Development, Vol. 121, 549-560, is withdrawn over the canceled claims, and is maintained over amended and new claims 1-6, 8, 25, 27-29, 33, 38, and 54-56. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that Rojas et al. only teaches replacing the endogenous IL-15 sequence and specifically teaches to replace exons 3-6 of the endogenous mouse IL-15 exons 3-6 of human IL-15 and therefore does not teach or suggest the genetic modification of the endogenous IL-15 gene as claimed. The applicant further argues that Yang et al. only teaches to disrupt an endogenous gene by replacing both a portion of the first coding exon and a portion of the 5’UTR and does not teach or suggest knocking in a desired sequence. The applicant the argues that Yang does not provide any motivation to change the replacement strategy of Rojas to use an insertion strategy, and that neither reference provides a reasonable expectation of success that an insertion of human sequence as claimed can lead to normal expression of human IL-15. The applicant cites Exhibit A (Zhu et al.) as that phenotypic consequences of creating mice with human genomic DNA are not fully understood. The applicant argues that the cited references provide no expectation of normal expression of human IL-15, i.e. at levels normally seen with endogenous IL-15 in the mouse. Finally, the applicant argues that there would be no motivation to use a WPRE because Coats et al. teaches that the WPRE contributes to overexpression of the transgene and neither Rojas et al. or Yang teaches to enhance the expression of IL-15.
In response, it is first noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It appears that Applicants are arguing that the cited references do not expressly suggest the claimed invention.  In addition, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  In the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  For the purpose of combining references, those references need not explicitly suggest combining teachings, much less specific references. In re Nilssen, 7 USPQ2d 1500 (Fed. Cir. 1988).
Rojas et al. was cited for teaching genetically modified non-human animals, specifically mice, in which the endogenous IL-15 locus is replaced in whole or in part by human nucleic acid sequence encoding at least one protein coding exon of a mature IL-15 protein, where the human nucleic acid is genomic sequence or a cDNA sequence (Rojas et al., paragraph 21). Rojas et al. further teaches where the endogenous locus comprises human sequence encoding all the IL-15 coding exons and where the upstream 5’ UTR and other regulatory sequences are endogenous, e.g. mouse (Rojas et al., paragraphs 21 and 36, and Figure 1). Rojas et al. also teaches an embodiment where the mouse is homozygous for the replacement, i.e. cannot express endogenous IL-15 (Rojas et al., paragraph 12 and 66). While Figure 1 of Rojas et al. provided an example of a replacement locus where the human sequence comprising exons 3-6 of the human IL-15 gene locus are inserted at exon 3 of mouse IL-15 gene locus and replaces mouse exons 3-6, thus preventing expression of endogenous IL-15, the teachings of Rojas et al. are not so limited. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See also In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Rojas et al. broadly teaches to replace an endogenous IL-15 gene in a mammal in whole or in part with a human IL-15 coding sequence, and additional embodiments where the replacement prevents expression of endogenous IL-15. Such replacements as broadly taught by Rojas et al. encompass replacement of at least part of exon 3 with a human IL-15 coding sequence. The rejection of record then cites Yang et al. for teaching an alternative method for inserting sequence in a endogenous gene, where the insertion creates a null mutation in the inserted gene. Specifically, Yang et al. teaches that a null mutation can be made in a gene of interest by inserting heterologous sequence into the first coding exon of a gene, thereby disrupting the first coding exon and creating a null mutation in the target gene (Yang et al., pages 549-550). Specifically, Yang et al. teaches the insertion of an expression cassette within the first coding exon of the alpha4 integrin locus (Yang et al., pages 550-552). Applicant’s argument that Yang et al. cannot be combined with Rojas et al. because Yang et al. does not teach a knockin replacement is not persuasive. Yang et al. clearly demonstrates that an expression cassette encoding a heterologous protein for neomycin resistance can be inserted into an endogenous gene, thereby inactivating the endogenous gene, and further demonstrates expression of the inserted heterologous sequence as evidence by growth in G418. Further, Rojas et al., the primary reference provides the specific teachings for insertion a human IL-15 coding sequence into an endogenous IL-15 gene. Yang et al. simply provide guidance for an alternative method to both insert a heterologous coding sequence and inactivate an endogenous gene at the same time. Thus, based on the teachings of Yang et al. that null mutations can be achieved by inserting a heterologous expression cassette into the first coding exon of a target gene, it would have been prima facie obvious to the skilled artisan at the time of filing to insert the cDNA encoding human IL-15 into the first coding exon of the mouse IL-15 gene, i.e. exon 3, with a reasonable expectation of success of both expressing human IL-15 in the mouse and in inactivating endogenous IL-15 protein production. Further in regards to generating a mouse genome comprises 5’-3’ a mouse exon 1, mouse intron 1, mouse exon 2, mouse intron 2, a part of mouse exon 3, a sequence encoding exogenous IL-15, a part of mouse exon 3, mouse intron, 3 and the remaining introns/exons, exons 4-8, of the mouse genomic IL-15 locus, it is noted that Yang et al. describes that while the 3’ end of the insertion is inserted within exon 1 (the first coding exon), the 5’ end of the insertion is inserted upstream of the ATG, thus deleting a portion of the 5’ UTR sequence. Based on the teachings of Rojas et al. to utilize endogenous mouse IL-15 5’ regulatory sequences, including 5’ UTR sequence,  it would therefore have been prima facie obvious to the skilled artisan at the time of filing to modify the design for the disruption of the first coding exon of the target gene as taught by Yang et al. to preserve the mouse 5’ UTR sequence, thus generating an insertion event of the human IL15 cDNA sequence within exon 3 of the mouse IL-15 gene which disrupts exon 3 without deleting the 5’ UTR sequence and thereby generating a mouse genomic IL-15 locus comprising 5’-3’ a mouse exon 1, mouse intron 1, mouse exon 2, mouse intron 2, a part of mouse exon 3, a sequence encoding exogenous IL-15, a part of mouse exon 3, mouse intron, 3 and the remaining introns/exons of the mouse genomic IL-15 locus with a reasonable expectation of success.
Regarding applicant’s argument that the skilled artisan would not have had a reasonable expectation of achieving normal levels of human IL-15 expression in the mouse, citing the post-filing reference Zhu et al. as evidence that the skilled artisan would not have been able to predict a phenotype resulting from expression of a human IL-15 protein in a mouse, it is noted that applicant is arguing limitation which are not present in the claims under examination. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The instant claims do not recite any phenotype for the mice, and further do no recite an level of expression of human IL-15 in the mouse/mammal. Independent claim 1 simply recite, wherein the animal has one or more cells expressing the human IL-15 polypeptide. Thus, any level of expression is encompassed by the claims, and the animal may or may not have any discernable phenotype other than human IL-15 expression. As such, applicant’s arguments, including the post-filing Zhu et al. reference, are not found persuasive. 
In regards to the use of a WPRE and polyA signal sequence, a limitation found only in claim 3, Coats et al. was cited for teaching that inclusion of a WPRE sequence can improve expression of a human cytokine transgenes in mouse cells (Coats et al., page 2). Liang et al. further supplements Rojas et al. and Coats et al. by teaching that transgenes for insertion into the mouse genome can further comprise a WPRE and polyA sequence (Liang et al., paragraphs 493-494, and Figure 8). Finally, applicant’s argument that these teachings cannot be combined with the teachings of Rojas et al. because Coats et al. teaches overexpression of a human cytokine rather than “normal” levels of expression are not found persuasive. As discussed above, there are no limitations in the claims under examination regarding levels of expression of human IL-15, or expression of a “normal” amount of human IL-15 in the mouse or animal. There are no functional or phenotypic limitations in the claimed animals other than expression of human IL-15 in one or more cells. As such, Coats et al. and Liang et al. provide sufficient motivation to improve the expression of human cytokines in mouse cells by operatively linking a WPRE and polyA sequence to the coding sequence for the human cytokine. 
Thus, in view of the motivation provided by Coats et al. that the WPRE sequence improves expression of a human cytokine transgene in mouse cells and the teachings of Liang et al. that transgenes for insertion into the mouse genome can further comprise a WPRE and polyA sequence, it would have been prima facie obvious to the skilled artisan at the time of filing to operably link the human IL-15 coding sequence to a WPRE sequence and polyA sequence for insertion into the endogenous mouse IL-15 genome with a reasonable expectation of success. 

Claim Objections

Claim 7 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter

Claims 51-53 are considered free of the prior art of record and allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633